Wood, J., (after stating the facts.) Independent of contract, appellants were under no duty or obligation to transport appellee’s cattle beyond their termini. Packard v. Taylor, 35 Ark. 402. There is nothing to show that they had assumed that relation to the public by reason of any usage or the character of their business. Then, since appellants were not, by law, common carriers as to these cattle at the time of the alleged conversion, their liability depends solely upon their contract with appellee. Piedmont Mfg. Co. v. C. & G. R. Co., 19 S. C. 353; S. C. 16 Am. & Eng. R. Cases, 194; 3 Wood, Railways, sec. 452a. The contract was for through transportation from Clarksville, Ark., to Checotah, I. T. But the twelfth paragraph expressly exempts the Missouri Pacific Railway Company from liability “for anything beyond” its line “excepting to protect the through rate of freight named therein.” Appellee is bound by the contract. St. L., I. M. & S. R. Co. v. Weakly, 50 Ark. 397. The cases of Railway Co. v. Cravens and Railway Co. v. Spann, 57 Ark. 112 and 127, relied upon by appellee, are not analogous. The court erred in holding appellants liable as for conversion. Reversed and remanded for a new trial.